DLD-161                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1574
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                 EDWIN VAQUIZ,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                       (M.D. Pa. Criminal No. 4-16-cr-00310-001)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

                 Submitted on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 22, 2021
               Before: JORDAN, KRAUSE, and PHIPPS, Circuit Judges

                               (Opinion filed: May 4, 2021)
                                       _________

                                        OPINION *
                                        _________
PER CURIAM

       Edwin Vaquiz, proceeding pro se, appeals an order of the United States District

Court for the Middle District of Pennsylvania denying his motion for compassionate



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). For the reasons discussed below, we

grant the Government’s motion to summarily affirm the District Court’s order.

       Vaquiz was convicted after a jury trial in the District Court of possession with

intent to distribute heroin. On April 2, 2019, he was sentenced to 180 months in prison,

below the applicable advisory sentencing range of 210 to 240 months. We affirmed on

direct appeal. United States v. Vaquiz, 810 F. App’x 151, 152 (3d Cir. 2020). Vaquiz’s

anticipated release date is February 2, 2029.

       In January 2021, Vaquiz filed a motion for compassionate release. He asserted

that he was at risk of serious illness if he contracted COVID-19 because he was obese

and suffered from hypertension, chest pains, and an intestinal bacterial infection. Vaquiz

also argued that federal prisons were unable to comply with recommended precautions to

control COVID-19, that there was limited testing for the virus, and that there were high

positive rates where testing was administered. He noted that he had taken classes and

stayed drug-free while in prison and that he could stay with his parents and return to a

factory job if released. The Government opposed the motion.

       The District Court denied relief. The District Court ruled, contrary to the

Government’s contention, that Vaquiz had shown the requisite extraordinary and

compelling reasons for compassionate release. It explained that Vaquiz’s medical

records confirmed that he is 65 inches tall and weighs approximately 245 pounds, which

meant that he has a Body Mass Index of 42, and showed that he is at an elevated risk of

serious illness or death should he contract COVID-19.
                                                2
       The District Court, however, concluded that these reasons were outweighed by the

relevant 18 U.S.C. § 3553(a) sentencing factors and the danger that Vaquiz posed to

others and the community. It noted that Vaquiz had not yet served half of his sentence,

that his offense distributing heroin and fentanyl was serious and placed lives at risk, that

he had a lengthy criminal history, and that he had committed his offense while on parole,

which indicated that incarceration was needed to prevent his criminal activity. The

District Court stated that releasing Vaquiz would not serve the goals of affording

adequate deterrence, promoting respect for the law, achieving just punishment, or

protecting the public.

       Vaquiz appealed and filed his opening brief, and the Government now moves for

summary affirmance of the District Court’s decision. See 3d Cir. L.A.R. 27.4; 3d Cir.

I.O.P. 10.6. We have jurisdiction under 28 U.S.C. § 1291. We review the District

Court’s order for abuse of discretion. See United States v. Pawlowski, 967 F.3d 327, 330

(3d Cir. 2020).

       A district court “may reduce [a federal inmate’s] term of imprisonment and

impose a term of probation or supervised release . . . if it finds that . . . extraordinary and

compelling reasons warrant such a reduction.” Id. at 329 (quoting 18 U.S.C.

§ 3582(c)(1)(A)(i)) (internal quotations omitted). Before granting release, a district court

must consider the factors in 18 U.S.C. § 3553(a) to the extent they are applicable. Id.

These factors include the history and characteristics of the defendant, and the need for the

sentence imposed (1) to reflect the seriousness of the offense, to promote respect for the
                                               3
law, and to provide just punishment for the offense; (2) to afford adequate deterrence to

criminal conduct; and (3) to protect the public. See 18 U.S.C. § 3553(a)(1), (2)(A)-(C).

       The District Court gave several reasons, which comport with its consideration of

the sentencing factors at Vaquiz’s sentencing hearing in 2019, why continued

incarceration was needed to afford adequate deterrence, promote respect for the law,

provide just punishment, and protect the public. The District Court also properly

considered the fact that Vaquiz had served less than half his sentence, which is consistent

with § 3582(c)(1)(A). Pawlowski, 967 F.3d at 331. The District Court thus did not

commit a clear error of judgment in the conclusion it reached based on the relevant

sentencing factors. See id. at 330. 1

       Accordingly, because this appeal does not present a substantial question, we grant

the Government’s motion and will summarily affirm the District Court’s order. See 3d

Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




1
 The District Court also cited U.S.S.G. § 1B1.13(2) in finding that Vaquiz posed a
danger if released. To the extent § 1B1.13(2) may be inapplicable to Vaquiz’s motion, a
question we have not yet decided in a precedential opinion, we find no abuse of
discretion in light of the District Court’s consideration of the sentencing factors. See
United States v. Kibble, -- F.3d --, No. 20-7009, 2021 WL 1216543, at *4 (4th Cir. Apr.
1, 2021) (per curiam). It is unnecessary to consider the Government’s contention that
Vaquiz’s risk of harm from COVID-19 is speculative in light of this conclusion.
                                               4